     Case 4:19-cr-50100-JGZ-BGM Document 9 Filed 04/23/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-19-50100-001-TUC-JGZ (BGM)
10                 Plaintiff,                         ORDER
     v.
11
     Clarence James John Thede,
12
                   Defendant,
13
     JBS Tolleson, Inc.
14
                    Garnishee.
15
16
           Defendant is subject to a Judgment entered in 2013 requiring him, among other
17
     things, to pay $26,030.00 in restitution and other fees. (Doc. 1; see also Doc. 8, p. 1.)
18
     The balance due on the Judgment as of April 1, 2020, is $23,641.18. (Doc. 8, p. 1) On
19
     March 11, 2020, the United States filed an application for Writ of Garnishment pursuant
20
     to 28 U.S.C. § 3205, and the Clerk of Court issued the Writ of Garnishment on March 13,
21
     2020.1 (Docs. 3, 4.) On March 18, 2020, the United States filed a Notice of Service
22
     indicating that Defendant was served by mail with a copy of the Writ of Garnishment and
23
     the Clerk’s Notice to Judgment Debtor and instructions. (Doc. 5.) Now, pending before
24
     the Court is Defendant’s March 30, 2020 letter seeking to “appeal the garnishment process”
25
     in order to prevent garnishment of his paychecks. (Doc. 6.) The government has filed a
26
27         1
             The garnishee has not yet answered the Writ. Pursuant to 28 U.S.C. § 3205(c)(5),
     if Defendant has objections to the garnishee’s answer, Defendant may file written
28   objections and request a hearing within 20 days of his receipt of the answer.
     Case 4:19-cr-50100-JGZ-BGM Document 9 Filed 04/23/20 Page 2 of 3



 1   response. (Doc. 8.) For the following reasons, the Court will deny the appeal.
 2          The Federal Debt Collection Procedures Act (FDCPA), 28 U.S.C. §§ 3001-3308,
 3   governs the use of writs of garnishment to recover a judgment on a debt. The FDCPA
 4   allows a judgment debtor to request a hearing to quash a garnishment within 20 days after
 5   receiving the Clerk’s Notice of Post Judgment Garnishment. See 28 U.S.C. § 3202(d).
 6   “The issues at such hearing shall be limited . . . (1) to the probable validity of any claim of
 7   exemption by [Defendant]; (2) to compliance with any statutory requirement for the
 8   issuance of the postjudgment remedy granted;” and other matters pertaining to default
 9   judgment not at issue here. Id. “[C]ourts have denied a hearing where the debtor did not
10   object based on one of the issues specified in 28 U.S.C. § 3202(d), where the objection is
11   plainly without merit, or where the objection was simply a matter of statutory
12   interpretation.”   United States v. Bruneau, No. CR-09-8098-1-PCT-FJM, 2013 WL
13   6409518, at *3 (D. Ariz. Oct. 23, 2013) (citations omitted), report and recommendation
14   adopted as modified on other grounds, No. CR-09-08098-PHX-FJM, 2013 WL 6409486
15   (D. Ariz. Dec. 9, 2013).
16          Defendant fails to provide a sufficient basis for quashing the writ of garnishment or
17   for a hearing under § 3202(d). Defendant does not claim an exemption nor dispute the
18   United States’ compliance with statutory procedures, as required by the FDCPA. Instead,
19   Defendant seeks relief from garnishment based on financial hardship. Defendant states
20   that he had a payment agreement of $150 per month. (Doc. 6.) Defendant admits that he
21   failed to make payments, stating that that he forgot how to make the payments and could
22   not locate information on how to do so. (Id.) Defendant states that garnishment of 25% of
23   his income, as sought by the government, will severely “impact [his] family’s financial
24   stability.” (Id.) In place of garnishment, Defendant requests a new payment agreement,
25   offering to pay $300 per month. (Id.) Financial hardship, in and of itself, does not warrant
26   relief because it is not a permissible defense to garnishment specified in § 3202(d). See
27   e.g., United States v. Canfield, No. CR-01-00256-001-PHX-NVW (JZB), 2014 WL
28   6065769, at *4 (D. Ariz. Nov. 13, 2014) (denying request for hearing based on financial


                                                  -2-
     Case 4:19-cr-50100-JGZ-BGM Document 9 Filed 04/23/20 Page 3 of 3



 1   hardship because § 3202(d) does not encompass financial hardship) (citations omitted);
 2   United States v. Bullock, No. 3:03CR218, 2011 WL 486233, at *2 (W.D.N.C. Feb. 7,
 3   2011) (“What defendants may not contest [under § 3202(d)] is their claimed inability to
 4   afford the amount of garnishment.”) (citations omitted); United States v. Lawrence, 538
 5   F.Supp.2d 1188, 1194 (D.S.D.2008) (“consideration of Defendant’s financial situation
 6   and/or the equities of the case are not subject to or within the purview of a garnishment
 7   hearing.”) 2 Accordingly,
 8         IT IS ORDERED that Defendant’s appeal (Doc. 6) is DENIED.
 9         Dated this 22nd day of April, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27         2
              The Court notes that the United States has represented that it sent Defendant a
     financial statement to determine whether a voluntary reduction in the garnishment
28   percentage is warranted. (Doc. 8, p. 2.) Thus, the possibility of a reduction remains if
     Defendant pursues this avenue of relief.

                                                 -3-
